DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Response to Amendment
This Office action is responsive to Applicant’s AMENDMENT AND RESPONSE TO NON-FINAL OFFICE ACTION, filed May 10, 2022.
Response to Arguments
In view of Applicant’s amendment to the title of the invention (AMENDMENT, page 2), the objection to the title as set forth in the prior Office action dated February 17, 2022, page 2, is withdrawn.
In view of Applicant’s amendment to claim 13, which is now drawn to a computer-implemented method, the claim rejection under 35 U.S.C. 101 as set forth in the prior Office action, pages 5-6, is withdrawn.
Claims 7 and 14 have been amended to now recite “first application programming interface,” “printing job management window,” and “code management unit” in place of “communication entity,” “printing job management entity,” and “code management entity,” respectively.  The terms “interface” and “window” are deemed to imply structure, and thus the limitations “first application programming interface” and “printing job management window” are do no invoke 35 U.S.C. 112(f) (pre-AIA  sixth paragraph).  However, the term “unit” is a generic placeholder similar to “entity”, and thus the limitation “code management unit” continues to invoke 35 U.S.C. 112(f).  As set forth in the prior Office action, pages 6-7, “code management entity” (now “unit”) appears to be implemented by unique code management entity 143 (Applicant’s specification: page 16, lines 24-27).  “Entity” is a non-structural element, and thus the specification does not appear to disclose sufficient structure for implementing this limitation, as required under 35 U.S.C. 112(f).  Therefore, these claims, along with dependent claims 8-11 are indefinite and remain rejected under 35 U.S.C. 112(b) (pre-AIA  second paragraph).
6.	Applicant’s arguments, see AMENDMENT, pages 11-17, with respect to claim rejections under 35 U.S.C. 103 as set forth in the prior Office action, have been fully considered and are persuasive.  The claim rejections under 35 U.S.C. 103 have been withdrawn. 
Claim Rejections - 35 USC § 112
7.	The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.


The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.


8.	Claims 7-11 and 14 are rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor (or for applications subject to pre-AIA  35 U.S.C. 112, the applicant), regards as the invention.
 	Regarding claims 7 and 14, claim limitation “code management unit” invokes 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph. However, the written description fails to disclose the corresponding structure, material, or acts for performing the entire claimed function and to clearly link the structure, material, or acts to the function.  As mentioned above, “code management entity” (now “unit”) appears to be implemented by unique code management entity 143 (Applicant’s specification: page 16, lines 24-27).  “Entity” is a non-structural element, and thus the specification does not appear to disclose sufficient structure for implementing this limitation, as required under 35 U.S.C. 112(f).  Therefore, these claims, along with dependent claims 8-11, are indefinite and is rejected under 35 U.S.C. 112(b) or pre-AIA  35 U.S.C. 112, second paragraph.
Applicant may:
(a)        Amend the claim so that the claim limitation will no longer be interpreted as a limitation under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph; 
(b)        Amend the written description of the specification such that it expressly recites what structure, material, or acts perform the entire claimed function, without introducing any new matter (35 U.S.C. 132(a)); or 
(c)        Amend the written description of the specification such that it clearly links the structure, material, or acts disclosed therein to the function recited in the claim, without introducing any new matter (35 U.S.C. 132(a)).
If applicant is of the opinion that the written description of the specification already implicitly or inherently discloses the corresponding structure, material, or acts and clearly links them to the function so that one of ordinary skill in the art would recognize what structure, material, or acts perform the claimed function, applicant should clarify the record by either: 
(a)        Amending the written description of the specification such that it expressly recites the corresponding structure, material, or acts for performing the claimed function and clearly links or associates the structure, material, or acts to the claimed function, without introducing any new matter (35 U.S.C. 132(a)); or 
(b)        Stating on the record what the corresponding structure, material, or acts, which are implicitly or inherently set forth in the written description of the specification, perform the claimed function. For more information, see 37 CFR 1.75(d) and MPEP §§ 608.01(o) and 2181.
Allowable Subject Matter
9.	Claims 1-6, 12, 13 and 15 are allowed.
10.	Claims 7-11 and 14 would be allowable if rewritten or amended to overcome the rejection(s) under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), 2nd paragraph, set forth in this Office action.
11.	The following is a statement of reasons for the indication of allowable subject matter:  
 	Regarding claim 1, the cited prior art fails to disclose or suggest Applicant’s method for management of printing jobs, including the following limitations, in combination:
	- determining a set of available unique codes for the labels on the basis of the user identification;
	- constructing a printing file including information related to at least the following:
	- the selected artwork, and
	- printing material selected for the printing job,
	-wherein the method further comprises:
	- storing the printing file into a cloud storage linked with the identified user; 
	- assigning a unique code for each label from the et of available unique codes; 
	- wherein the unique code is assigned either in the printing file or when printing the labels.
	Claims 2-6 depend from claim 1.
	Regarding claim 7, the cited prior art fails to disclose or suggest Applicant’s apparatus for management of printing jobs, including the following limitations, in combination:
	- a code management unit configured to determine a set of available unique codes for the labels on the basis of the user identification;
	- a constructor configured to construct a printing file including information related to at least the following:
	- the selected artwork, and
	- printing material selected for the printing job,
	- wherein the apparatus is further configured to:
	- assign a unique code for each label from the set of available unique codes;
	- wherein the unique code is configured to be assigned either in the printing file or when printing the labels;
	- wherein the first application programming interface is further configured to communicate the printing file into a cloud storage linked with the identified user.
 	Claims 8-11 depend from claim 7.
	Regarding claim 12, the cited prior art fails to disclose or suggest Applicant’s apparatus for management of printing jobs, including a memory comprising computer code which when executed by a processor cause an apparatus to perform the following steps, in combination:
	- determine a set of available unique codes for the labels on the basis of the user identification; 
	- construct a printing file including information related to at least the following:
	- the selected artwork, and
	- printing material selected for the printing job,
	- wherein the memory further comprises computer code when executed by the processor cause an apparatus at least to perform:
	- store the printing file into a cloud storage linked with the identified user; and 
	- assigning a unique code for each label from the set of available unique codes;
	- wherein the unique code is configured to be assigned either in the printing file or when printing the labels.
 	Regarding claim 13, the cited prior art fails to disclose or suggest Applicant’s computer-implemented method for digital content management and sharing, including the following steps in combination:
	- determining a set of available unique codes for the labels on the basis of the user identification;
	- constructing a printing file including information related to at least the following:
	- the selected artwork, and
	- printing material selected for the printing job,
	- storing the printing file into a cloud storage linked with the identified user; and
	- assigning a unique code for each label from the set of available unique codes;
	- wherein the unique code is configured to be assigned either in the printing file or when printing the labels.
	Regarding claim 14, the cited prior art fails to disclose or suggest Applicant’s system for management of printing jobs, including the following limitations in combination:
	- a code management unit configured to determine a set of available unique codes for the labels on the basis of the user identification;
	- a constructor configured to construct a printing file including information related to at least the following:
	- the selected artwork, and
	- printing material selected for the printing job,
	- wherein the system is further configured to:
	- assign a unique code for each label from the set of available unique codes;
	- wherein the unique code is configured to be assigned either in the printing file or when printing the labels;
	- wherein the first application programming interface is further configured to communicate the printing file into a cloud storage linked with the identified user.
 	Regarding claim 15, the cited prior art fails to disclose or suggest Applicant’s method for management of printing jobs, including the following limitations in combination:
	- determining a set of available unique codes for the labels on the basis of the user identification;
	- constructing a printing file including information related to at least the following:
	- the selected artwork, and
	- printing material selected for the printing job,
	-wherein the method further comprises:
	- storing the printing file into a cloud storage linked with the identified user; 
	- assigning a unique code for each label from the et of available unique codes; and
 	- marking the assigned unique code as an already used code; 
	- wherein the unique code is assigned either in the printing file or when printing the labels.
Conclusion
12. 	THIS ACTION IS MADE FINAL.  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the mailing date of this final action. 

  

13.	Any inquiry concerning this communication or earlier communications from the examiner should be directed to THOMAS D LEE whose telephone number is (571)272-7436. The examiner can normally be reached Mon-Fri 8AM-5:30PM.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Benny Tieu can be reached on 571-272-7490. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/THOMAS D LEE/Primary Examiner, Art Unit 2677